Citation Nr: 1218398	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  05-08 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD), acute anxiety, depression, generalized anxiety disorder, dysthymia, major depression, and depression, NOS.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from February 1961 to January 1965 and again from March 1965 to February 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2004 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

This case was previously before the Board in November 2009 at which time the Board denied entitlement to service connection for an acquired psychiatric disorder to include PTSD and also denied entitlement to a TDIU. 

In February 2011, the Board vacated the Board's November 2009 decision and remanded the issues to schedule the Veteran for a video conference hearing.  

In February 2012, the Veteran testified before the undersigned at a video conference hearing; a transcript of that hearing is of record.  

The Veteran has submitted additional evidence following the last adjudication by the agency of original jurisdiction (AOJ), and not all of it has been accompanied by a waiver of review by the AOJ.  However, as the Board is granting a service connection for an acquired psychiatric disability, to include PTSD, acute anxiety, depression, generalized anxiety disorder, dysthymia, major depression, and depression, NOS, a waiver of review by the AOJ is not necessary. 38 C.F.R. § 20.1304(c).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran has currently diagnosed PTSD, acute anxiety, depression, generalized anxiety disorder, dysthymia, major depression, and depression, NOS as the result of an in-service personal assault for which there is credible supporting evidence. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD), acute anxiety, depression, generalized anxiety disorder, dysthymia, major depression, and depression, NOS have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f)(5) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II.  Service Connection Criteria 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, a Veteran did not engage in combat with the enemy or the alleged stressor is not combat related, or fear of hostile military or terrorist activity then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence of the stressor. 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39,852, July 13, 2010 (to be codified at 38 C.F.R. § 3.3049f )(3)); see Zarycki, 6 Vet. App. 91, 98 (1993).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 75 Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(5) (formerly 38 C.F.R. § 3.304(f)(4). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

Certain chronic diseases such as psychosis may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is a current diagnosis of PTSD, the sufficiency of a claimed in-service stressor is presumed.  Cohen, 10 Vet. App. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is still required.  38 C.F.R. § 3.304(f).  Credible supporting evidence, except in the case of a stressor based on personal assault, cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  This does not mean "that there be corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The Board notes that PTSD regulations were amended on July 13, 2010.  However, the amended regulations are not applicable in the instance case as the Veteran does not report stressors relating to fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 July 13, 2010); 38 C.F.R. § 3.304(f) (2011).

The Court has also held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board will consider all psychiatric diagnosis raised by the record. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

VA and private treatment records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a November 1996 evaluation by Dr. D. M.R., a Psychiatrist, included a diagnosis of generalized anxiety disorder and dysthymia.  In an April 1997 psychiatric report, Dr. S.H .S. diagnosed the Veteran with generalized anxiety disorder, rule out neuropsychological deficit secondary to stroke of April 1996, including problems with short-term memory and emotional control, and major depression, mild to moderate.  In April 2000 correspondence, Dr. J.A.S., PhD, MFT, CAS, a licensed Marriage, Family Therapist reported that she diagnosed the Veteran as having PTSD and Major Depression without psychotic features.   

Treatment records dated from November 2000 to June 2011 from the San Diego VA Health Care System and the February 2004 VA examination included such diagnoses as PTSD; adjustment disorder mixed with anxiety and depressed mood; anxiety disorder; obsessive-compulsive disorder;  major depressive disorder; impulse control disorder; cognitive disorder, NOS; and depression.  Thus, current psychiatric disabilities have been demonstrated.

On numerous occasions even dating back as early as January 1997, which is more than three years prior to the Veteran ever submitting a claim for service-connection for an acquired psychiatric disability, he has contended that he was racially harassed and assaulted while he was in the Navy in 1964.  See January 1997 report from Dr. C.H.  

After undergoing extensive therapy with a psychologist, he remembered an incident in 1964 that occurred while returning to his ship in a "cattle car", in which he was subjected to racial slurs and threats, and barely escaped being thrown off of the high speed moving vehicle.  He stated that the white sailors taunted him with racial slurs, laughed, and advanced towards him to throw him off.  One of the shore patrol had disconnected the chain from across the door opening.  He believed that their intentions were to kill him.  See September to November 2000 and January 2001 VA treatment records.  

He reported that only the intervention of another soldier defused the "lynching."  He stated that he feared for his life, and to some extent it affected his behavior for 18 of his 22 year naval career as he was super sensitive to racial slurs.  See statement received July 2002.   He indicated that he has had problems and anxiety since that incident, but it was manageable until 1989 when he began to experience harassment on the job with the City.  Several additional stressors led to his condition worsening including a stroke in April 1996, as well as escalating racial slurs.  In August 2002, he reported that his personality changed after the near lynching incident in 1964.  

On his May 2006 Form 9, he indicated that above referred to fight in 1964 spilled over onto the peer at Guantanamo Bay, Cuba.  He reported that when racial slurs were used or if he felt threatened, he would out or have flashbacks of his experience in the military.   

The Veteran reported that during his employment with the City of San Diego, he experienced harassment and racial discrimination from 1987 to 1998.  In May or June 1996, co-workers made a racist joke.  The joke was ongoing and in September 1996, a co-worker repeated a version of it.  His co-workers started to laugh and advance towards him.  This caused "a full-fledged PTSD experience."  He felt his blood pressure go up and he grabbed the arm of a co-worker and scratched him.  The Veteran has submitted a workers compensation claim, apparently based on the events at work.

A September 1996 Report of Minor Injury with the City document that he became dizzy, anxious, his throat became dry, and he got a headache when he heard "all you monkeys get out of here" and everyone laughed.  It was reported that he later went to the hospital and the symptoms did not go away.  He was suspended for 30 days and underwent intensive relaxation therapy with Psychologist, Dr. C.H.  

The Veteran believes that had he not encountered a hostile work environment, the in-service "lynching" would still be buried in the deep recess of his brain.  However, he believes that the in-service "lynching" is related to his current psychiatric disability and that service connection is warranted.  See statements dated March 2000 and November 2000.  

The record contains conflicting opinions as to whether the Veteran's acquired psychiatric disability is related to his reported in-service stressor.  The Board, therefore, must weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

Evidence linking the Veteran's current psychiatric problems to an in-service stressor includes, a January 1997 report, in which Dr. C.H. noted that one name-calling incident at work was particularly provocative because it "closely paralleled" a traumatic event that occurred almost 30 years prior in which the Veteran had been threatened with death and had felt completely helpless.  This emotional connection was realized only after an extended discussion in therapy and the Veteran's continued reaction afterwards.  

In April 2000 correspondence, Dr. C.H. reported that she had treated the Veteran for acute anxiety, depression, and initial PTSD symptoms.  

In an August 1999 deposition before the Civil Service Commission, City of San Diego, Dr. D.M.R. reported that the Veteran described very gross, racial threats, and pretty traumatic situations while he was in the Navy, specifically one incident while he was on a bus and there were drunken sailors.  

Dr. D.M.R. reported his understanding that the incident at work essentially brought back the emotions from the past traumatic events.  Dr. D.M.R. indicated that the Veteran obviously had a flashback.  Dr. D.M.R. indicated that the Veteran repressed his emotions, kept them inside, and would not really let them come to consciousness.  November 1996 records and the August 1999 deposition reveal diagnoses of generalized anxiety disorder and dysthymia.  

In April 2000, Dr. J.A.S. opined that the Veteran was experiencing PTSD and severe major depression in response to the emotional effects of the trauma incurred while on active duty with the Navy.  

A January 2001 VA Intake Summary noted that the Veteran had had problems since his military period when he was racially harassed and his life threatened.  It "all came back up" in the last 10 years when he was harassed again on his job.  The treatment provider reported that the Veteran's military history, included an episode of racial discrimination and threats against his life from fellow soldiers for being black, which had left him with some PTSD symptoms since that time.  

The provider also noted the Veteran's work related problems with the City.  After mental status examination, the Veteran was diagnosed as having depression, NOS; rule-out generalized anxiety disorder, and non-combat PTSD.  The examiner expected a relief of depression and anxiety, while working through PTSD racial discrimination issues.  

An October 2002 VA treatment record noted that the Veteran had major depressive disorder and likely PTSD (in 1964 Navy men tried to throw him off of a train because he was black).  The Veteran admitted to reliving the 1964 traumatic event and avoided talking about his military traumas with other veterans as it would trigger a worse mood and anger.  The examiner found that some of the Veteran's symptoms of PTSD were due to military trauma by white military men trying to throw him off of a moving train.  

Evidence that suggests that the Veteran's current psychiatric disability was not related to an in-service stressor includes reports dated in September 1996, January 1997, and April 1997 in which Dr. C.H. and Dr. S.H.S. indicated that the Veteran's psychiatric problems began after an April 1996 stroke.  However, the purposes of these evaluations were to determine whether the Veteran's acquired psychiatric disability was related to his work environment for a Workman's Compensation claim.  They include little consideration of the military history.  Therefore, the opinions are of very little, if any, probative weight because while they reflect that the Veteran's acquired psychiatric disability began after his stroke in April 1996, they did not need to consider or specifically address whether the psychiatric disability was related to an in-service stressor.

During his February 2004 VA examination, the Veteran reported that he was racially attacked in 1964, during his military service.  However, the examiner noted that the Veteran stayed in the service for over 20 years and made the rank of E8, which suggested that there were no symptoms of avoidance, which was required for a diagnosis of PTSD.  

The examiner also noted that the Veteran did not report other symptoms of PTSD.  However, the examiner acknowledged that the Veteran did report symptoms of racial harassment in 1996, which were similar to those in 1964 (the Board notes that the examiner erroneously typed the year 1994).  The examiner opined that although there may be some causal relationship between these two events, he did not see evidence that was sufficient for the diagnosis of PTSD.  Although the examiner reportedly reviewed the claims file, the examiner did not address the various diagnoses of PTSD made during the course of the appeal.  Hence the opinion in this regard was based on an inaccurate history and is limited probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The VA examiner suggested a causal relationship between the Veteran's military events and work events; however, the examiner did not provide an opinion regarding a nexus between the diagnosed depressive disorder, not otherwise specific and service. 

Although Dr. J.A.S.'s April 2000 opinion and January 2001 VA Intake Summary have limited probative value because they are unaccompanied by any explicit explanation or reasoning, the findings were apparently based upon the Veteran's reported history of in-service stressor and at least support a conclusion that he has PTSD that is related to the in-service stressor.  Furthermore, there is no other more probative opinion that the PTSD is not related to service.   

As the Veteran has not reported and the evidence does not otherwise reflect that he engaged in combat, the only remaining question with regard to PTSD is whether there is credible supporting evidence that the reported stressor occurred.

Service treatment records are negative for any treatment or diagnosis of a psychiatric disorder.  Specifically, examinations dated in February 1961, August 1961, March 1962, January 1965, March 1971, November 1971, October 1973, July 1977, and January 1983 show a normal psychiatric system.  The Veteran denied "depression or excessive worry" and "nervous trouble of any sort" in Reports of Medical History dated in February 1961, August 1961, March 1962, March 1965, and October 1973.  

Service personnel records show that the Veteran was involved in several altercations, particularly in April, May, and June 1980.  A June 1980 Report of Investigation revealed that the Veteran assaulted another sailor after he was provoked.  A witness reported that the Veteran showed control during a week of harassment and after several attempts to stop the sailor's remarks, by asking him to stop, the Veteran finally did lose his composure.  

The Electronics Technician, Master Chief/Master Chief Petty Officer (ETMC/MCPO) corroborated the Veteran's accounts as they were relayed to him, in that he reported that the sailor had been drinking and on past occasions directed abusive language at the Veteran.  After asking the sailor to stop, the Veteran had enough.  The ETMC/MCPO reported that he was informed that the sailor was known to antagonize someone to the point of provocation. 

In support of his claim, the Veteran submitted the Deck Log Book of the USS Boxer that revealed that on May 2, 1964, an individual was injured when he tried to stop a fight on the fleet landing.  

In a December 2009 statement, P.D., another service acquaintance, indicated that he met the Veteran in 1965 and at that time he appeared to be well adjusted and attended P.D.'s wedding.  P.D. indicated that he next saw the Veteran in 1981, and at that time, the Veteran could not remember attending P.D.'s wedding or ever meeting him before.  P.D. saw the Veteran again in 1987, in which he stated that there was a complete change in the Veteran's personality.  The Veteran later shared with P.D. that he was attacked by a group of drunken sailors while he was at "GITMO." 

In a December 2009 statement, H.M., a service acquaintance, indicated that one night after dinner in 1969 there was an altercation between the Veteran and a Petty Officer while aboard the USS Thomaston.

Although the Veteran's reports of his assault have varied somewhat in terms of whether he was on a cattle car, train, or a fast moving vehicle, he has consistently reported that in 1964, he was exposed to racial slurs, and threats, and an assault in which he believed that he was going to be lynched or killed.  He began reporting this incident more than three years prior to filing the current service-connection claim and prior to being in possession of the deck logs.  Furthermore, the deck logs reflect that there was a fight around the same time the Veteran reported that the incident happened.  The deck logs report that an injury occurred when an individual tried to break up the fight, which is consistent with the Veteran's reports of an individual stepping in to help him out an provides supporting evidence of the claimed stressor.  It significant that service personnel records specifically document an incident in which the Veteran was harassed by a fellow service member.  

The Veteran's fellow service members are competent to report their communications with the Veteran and their observations of his symptoms.  Furthermore, there is nothing to explicitly contradict P.D.'s reports and it is otherwise consistent with the evidence of record.  This evidence, in combination, is credible and supports the Veteran's reported stressor of an in-service assault.

As the Veteran has been diagnosed as having PTSD based on an in-service stressor and a friend and fellow service member have provided credible supporting evidence of the stressor, the criteria for service connection for PTSD are met and there is no need to address any other identified in-service stressors. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.304(f).

In regards to an acquired psychiatric disability other than PTSD, although Dr. C.H.'s January 1997 opinion regarding acute anxiety, and depression; Dr. D.M.R. findings regarding generalized anxiety disorder and dysthymia; Dr. J.A.S.'s April 2000 opinion regarding major depression, the January 2001 VA Intake Summary regarding depression, NOS; and an October 2002 VA treatment record regarding major depressive disorder also have limited probative value because they are unaccompanied by any explicit explanation or reasoning, the findings were apparently based upon the Veteran's reported history of in-service racial assault and at least support a conclusion that he has acute anxiety, major depressive disorder, generalized anxiety disorder, dysthymia, depression, NOS that are related to the in-service racial assault.

The evidence reflects that the Veteran has an acquired psychiatric disability variously diagnosed as PTSD, acute anxiety, depression, generalized anxiety disorder, dysthymia, major depression, and depression, NOS and that such disability is related to an in-service racial assault.  Based on this evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for an acquired psychiatric disability other than PTSD diagnosed as acute anxiety, depression, generalized anxiety disorder, dysthymia, major depression, and depression, NOS have also been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

As the evidence is at least in at least equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for an acquired psychiatric disability, including PTSD, acute anxiety, depression, generalized anxiety disorder, dysthymia, major depression, and depression, NOS is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disability, diagnosed as PTSD, acute anxiety, depression, generalized anxiety disorder, dysthymia, major depression, and depression, NOS; is granted. 


REMAND

The Board decision grants the Veteran service connection for an acquired psychiatric disability, including PTSD, acute anxiety, depression, generalized anxiety disorder, dysthymia, major depression, and depression, NOS.  Therefore, consideration of the appeal seeking TDIU must be deferred, as entitlement to TDIU is inextricably intertwined with implementation of the Board's decision granting service connection for these disabilities. 

The issues of entitlement to service connection for tinnitus and whether new and material evidence has been received to reopen the claim for traumatic brain injury have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These issues are inextricably intertwined with his claim for TDIU.  Hence, adjudication of the TDIU claim must also be deferred pending resolution of the service connection claims. 

The United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court") has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claims for service connection for tinnitus and traumatic brain injury.  These issues should not be certified to the Board unless the Veteran perfects an appeal by submitting a notice of disagreement, and after a statement of the case, a sufficient substantive appeal.

2.  Implement the Board's decision granting service connection for an acquired psychiatric disability, including PTSD, acute anxiety, depression, generalized anxiety disorder, dysthymia, major depression.

3.  Obtain a VA medical or mental health opinion as to whether the Veteran's service connected disabilities would combine to preclude all gainful employment for which his education and experience would otherwise qualify him.

The examiner should be provided with the claims folder and any relevant records in Virtual VA.

If the service connected disabilities would not preclude gainful employment, the examiner should provide examples of the types of employment the Veteran would be qualified for and able to perform with the current level of service connected disability.

The examiner should provide reasons for the opinions.

4.  If the Veteran does not meet the percentage requirements for TDIU, the claim should be referred to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2012).

5.  If any benefit on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


